DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 3 March, 2022.
Claims 1, 5 and 14 have been amended.
Claims 1, 4, 5, 8 – 10, 12 – 15 and 34 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method for analyzing healthcare data, comprising:
collecting, using a first transducer, first input data from a first source;
collecting, using a second transducer, second input data from a second source disparate and remote from the first source, the second source having a data format that is different from a data format of the first source;
processing, within a computer implemented healthcare analytic engine and utilizing machine learning, the first input data to determine a first concept by normalizing healthcare data within the first input data based upon a healthcare matrix;
processing, within the computer implemented healthcare analytic engine and utilizing machine learning, the second input data to determine a second concept by normalizing healthcare data within the second input data based upon the healthcare matrix;
determining, utilizing the machine learning, category profiles for each of the first and second concepts;
determining relationships between the first concept and the second concept based upon the category profiles;
storing the first concept and the second concept in a concept data bank based upon the relationship; 
updating a social graph with concepts from the concept bank based on the category profiles and the relationships; 
generating, utilizing the machine learning, within the computer implemented healthcare analytic engine for one patient, a first predicted event by selecting first concepts from the social graph for other patients having similar symptoms, treatments, and conditions to the one patient and where the other patients conform to a prescribed medical treatment;
generating, utilizing the machine learning, within the computer implemented healthcare analytic engine for the one patient, a second predicted event by selecting concepts from the social graph for other patients having similar symptoms, treatments, and conditions to the one patient and where the other patients do not conform to the prescribed medical treatment;
generating, utilizing the machine learning, within the computer implemented healthcare analytic engine, a patient medical model from the knowledgebase by selecting concepts related to the one patient, wherein the patient medical model defines 
(a) a current health status of the one patient based upon one or more of patient sentiment, patient mood, patient general wellbeing, patient morale, patient activity, and social graph;
(b) a first predicted event based upon the one patient conforming to a prescribed medical treatment, and
(c) a second predicted event based on the one patient not conforming to the prescribed treatment,
displaying the patient medical model;
wherein at least one of the first input data and the second input data includes one or both of audio data and image data.
Claims 1, 4, 5, 8 – 10, 12 – 15 and 34 are rejected under 35 U.S.C. 101 because the when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method and a system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
processing the first input data to determine a first concept by normalizing healthcare data within the first input data based upon a healthcare matrix;
processing the second input data to determine a second concept by normalizing healthcare data within the second input data based upon the healthcare matrix;
wherein the first concept and the second concepts have a format that allows comparison;
determining category profiles for each of the first and second concepts;
determining relationships between the first concept and the second concept based upon the category profiles;
generating, for one patient, a first predicted event by selecting first concepts from the social graph for other patients having similar symptoms, treatments, and conditions to the one patient and where the other patients conform to a prescribed medical treatment;
generating, for the one patient, a second predicted event by selecting concepts from the social graph for other patients having similar symptoms, treatments, and conditions to the one patient and where the other patients do not conform to the prescribed medical treatment;
generating a patient medical model from the knowledgebase by selecting concepts related to one patient and to other patients having similar symptoms, treatments, and conditions, wherein the patient medical model defines 
(a) a current health status of the one patient based upon one or more of patient sentiment, patient mood, patient general wellbeing, patient morale, patient activity, and social graph;
(b) a first predicted event based upon the one patient conforming to a prescribed medical treatment, and
(c) a second predicted event based on the one patient not conforming to the prescribed treatment.
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that processing input data, both first and second input data, by normalizing, includes speech recognition and NLP for audio data, OCR and NLP for image data, facial recognition for video data and machine learning algorithms. These techniques are well-known in the art and mimic the mental process used by humans to identify information in various formats of data (i.e. text speech, image and video data). Normalizing, as described in the 
Similarly determining a relationship between a first and second concept is disclosed as a simple comparison. For example, a mood concept from a video source may be compared to a mood concept from an audio source. Generating a model that defines the current medical status based on the concepts is an ordinary mental process. As noted above, a doctor can look at a patient and determine his general wellbeing. Predicting future events for a patient based on results obtained from other similar patients and based on conforming or not conforming to a treatment is also a process that can be performed mentally. For example, it is well known in medicine that poor medication regimen compliance is a significant factor in a patient’s health status. Observing this well-known fact, and applying it to a patient of interest is an ordinary mental process. In the present time, hardly a day goes by where someone in the federal government or medical community advises patients that if they do not get vaccinated against the Civid-19 virus, they may have a more severe case if they contract the virus. This conclusion is based on the results of others in the population, similar to the person of interest, that have or have not been vaccinated – i.e. that conform or do not conform to the treatment. A doctor may advise a patient that they are at risk of a stroke if they do not conform to their blood pressure regimen. Again, this is based on the known results for similar patients in this 
Claims 5 and 14 recite similar limitations, and also recite: deriving derived concepts from the direct concepts. The broadest reasonable interpretation of deriving derived concepts from direct concepts includes deriving concepts mentally. As above, a doctor can look at a patient and derive a mood or sentiment. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a computer implemented healthcare analytic engine;
utilizing machine learning; 
a plurality of transducers, an engine, a converter, an analyzer; machine readable instructions;
collecting, using a first transducer, first input data from a first source;
collecting, using a second transducer, second input data from a second source disparate from the first source, the second source having a data format that is different from a data format of the first source;
wherein at least one of the first input data and the second input data includes one or both of audio data and image data.
storing the first concept and the second concept in a concept bank based upon the relationships;
updating a social graph with concepts from the concept bank based on the category profiles and the relationships; 
displaying the patient medical model.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer implemented healthcare analytic engine, transducers, converter, analyzer, and machine readable instructions are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. Similarly, the machine learning required by the claims are disclosed as “standard machine learning algorithms such as pattern recognition, time series analysis and semantic analysis, all of which are capable of being performed mentally, except for the computer (i.e. machine learning) implementation. These elements merely add instructions to implement the abstract idea on a computer, and 
Collecting data using conventional devices is an insignificant extra-solution activity – i.e. a data gathering step. For example, the specification discloses transducers that are well known in the art such as a microphone (for collecting audio data), a camera/scanner (for collecting image data), sensors, web scrappers, data input ports (i.e. receiving data over a networks), manual input, etc. (0007, 0027 – 0030). Similarly, storing and displaying data, including in a well-known social graph format, is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract data collection and comparison process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract data collection and comparison process. Receiving information and requesting information, for example over a network, is a well-understood, routine and conventional Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. computer implemented healthcare analytic engine, machine learning algorithms, a plurality of transducers, a converter, an analyzer). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of input data (4, 12, 13, 34); internet sources (10); those that recite additional abstract ideas including: forecasting behaviors and events using a concept graph (8); determining direct concepts using rules (15) ; those that recite well-understood, routine and conventional activity or computer functions including: repetitive processing (9); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.  The limitations recited in 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 14, 15 and 34 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments 
The U.S.C. 101 Rejection
Applicant's arguments filed 3 March, 2022 with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claimed steps cannot be performed in the human mind, and therefore, are not directed to an abstract idea. In particular, Applicant asserts that a “human mind cannot practically analyze the quantity of data collected by disparate and remote transducers for 
The specification discloses that information obtained during “history taking” is the most significant element in moving care forward. However, information about what the patient says, how the patient looks and acts, how the patient behaves, etc. is not known to healthcare computers. While this may be considered an improvement if properly claimed, the claims only require that the first and second data be “audio data” and “image data”. These terms may be broadly construed. For example, it is purely conventional to capture dictation from a doctor (audio data) and store that in a patient EMR. Similarly, medical images maybe stored therein. The data is not limited to that described in the specification. 
The specification makes it clear that humans can, and routinely do, determine concepts from disparate sources (or from the two sources claimed). For example, a doctor can look at a patient and determine a general wellbeing of the patient; listening to a patient to determine the Credit Acceptance Corp. v. Westlake Services).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0032104 A1 to Cowan et al. discloses a clinical reporting system for practitioner review that includes receiving information from a variety of transducers and using machine learning to predict future events based on medication compliance.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/
Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                   Date: 22 March, 2022